DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 15/642,755 filed on July 06, 2017 in which claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1, 8 and 15 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2019/0155916 A1).

Regarding claim 1, Huang teaches a method, comprising: receiving, by a server, a proposed update to data, wherein the data is one or more of a process, and a document (i.e., Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data or media; [0033]).
	Huang teaches determining keywords based on a parsing of the proposed update (i.e., in response to a text query received from a first user (i.e., the querying user), the social-networking system 160 may parse the text query and identify portions of the text query that correspond to particular social-graph elements; [0050]).
Huang teaches determining a criticalness of the proposed update, based on the keywords (i.e., removing unnecessary diacritical marks from the terms in the prior search queries and the prior content objects, unifying variant spellings of the terms in the prior search queries and the prior content objects, other suitable normalizing processes, or any combination thereof; [0077]).
Huang teaches determining a user related to the data (i.e., the term "friend" may refer to any other user of the social-networking system 160 with whom a user has formed a connection, association, or relationship via the social-networking system 160; [0028]).
Huang teaches notifying the user when the criticalness exceeds a threshold (i.e., The social-networking system 160 may select one or more related terms that have correlation coefficients greater than the stored average value of the correlation 

Regarding claim 2, Huang teaches wherein the proposed update is comprised of one or more of: a scanning of the document (i.e., a scanner to scan document; [0093]).
	Huang teaches a message received, by the server, related to the proposed update, by a device (i.e., Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data or media; [0033]).

Regarding claim 3, Huang teaches determining the proposed update by comparing an initial scan of the document and an updated scan of the document (i.e., 

Regarding claim 4, Huang teaches an owner of the document; and a person responsible for the process (i.e., see at least FIG. 1).

Regarding claim 5, Huang teaches wherein the criticalness is determined by comparing the keywords with a list of critical keywords (i.e., a given document as compared to a corpus of documents (e.g., all posts on the online social network posted within a given time window); [0005]).

Regarding claim 6, Huang teaches wherein the threshold is one or more of: a number of modified lines in the document; a modification to predetermined portions of the document; and a modification to predetermined words of the document (i.e., The social-networking system 160 may select one or more related terms that have correlation coefficients greater than the stored average value of the correlation coefficients by a threshold value. The social-networking system 160 may therefore determine a trending topic based on the selected related terms and the corresponding query terms. As a result, the embodiments disclosed herein may have a technical advantage of organizing breaking news and trending topics to effectively provide them to a user corresponding to a user's search query. As an example and not by way of limitation, an average correlation coefficient between all the query terms and their related terms in a real-time query-post log 400 from Aug. 23, 2017 to Aug. 29, 2017 may be 0.53 and a threshold value may be pre-specified as 0.2. The social-networking system 160 may receive a plurality of new search queries comprising two terms "hurricane" and "irma" on Aug. 30, 2017. The social-networking system 160 may 

Regarding claim 7, Huang teaches wherein the notifying includes the proposed update (i.e., the social-networking system 160 may identify a plurality of content objects associated with the online social network that match the search query. Each identified content object may comprise one or more terms (e.g., text strings in a post). In particular embodiment, the social-networking system 160 may use the correlation coefficients of the one or more terms to evaluate each content object in real time. The evaluation may give a score to the content object. In the search query scenario, the evaluation scores of the identified content objects may be used to rank them. One major advantage of this real-time evaluation is that it can be performed and updated in significantly less time than typical batch processing; [0068]).

Regarding claims 8-20. Claims 8-20 are essentially the same as claims 1-7 above and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        4/19/2021